Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 10, 2020.  
Claims 1-20 are currently pending and have been examined.  
Examiner’s Note:  The Examiner notes that claims 1-20 are found eligible under 35 USC 101.  Claims 1-16 do not recite any of the judicial exceptions enumerated in MPEP 2106.04.  Claim 17 recites an abstract idea that constitutes a mental process at least because it recites “identify that at least one object in the image corresponds to the item” and “based on identifying that the at least one object in the image corresponds to the item, obtain information of at least one visual object.”  However, the Examiner notes that the abstract idea is integrated into a practical application.  For example, claim 17 recites “display the at least one visual object superimposed on the image associating that at least one object with the at least one visual object, on the display.”  This additional element uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Claims 18-20 depend from claim 17.

Priority
The instant application’s claim for priority to Republic of Korea application 10-2019-0003427, filed January 10, 2019, is received and is acknowledged.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Information Disclosure Statement
The information disclosure statements filed January 10, 2020, May 12, 2020, and January 24, 2022, have  been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are a communication circuit in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the communication circuit appears to be analogous to the communication module as described in paragraph [0121] of the as-filed specification.  Paragraph [0084] of the as-filed specification indicates that the communication module encompasses a processor and various wired and wireless network interface modules. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16:  Claim 1 recites “transmit information of an item purchased with the electronic device.”  This limitation is unclear.  It is unclear if the purchase of the item is intended to be part of the recited method or if the fact that the item is purchased with the electronic device is merely non-functional descriptive information.  For purposes of examination, the Examiner is treating this information as non-functional descriptive information and is interpreting  this portion of claim 1 as reciting “transmit information of an item to a server using the communication circuit.”
Further, claim 1 recites “after transmitting the item information, display an image acquired using the camera on the display.”  It is unclear if the acquiring of the image using the camera is intended to be part of the recited method or if the acquiring of the image occurs externally to the claim and the fact that the image is acquired using the camera is merely non-functional descriptive information.  For purposes of examination, the Examiner is treating the acquiring of the image as occurring externally to the claim and as non-functional descriptive information and is interpreting this portion of claim 1 as reciting “after transmitting the item information, display an image on the display.”
Further, claim 1 recites “the at least one object.”  There is insufficient antecedent basis for this limitation.  
Claim 9 is rejected for similar reasons.
Further, claim 1 recites “when the server identifies at least one object in the image corresponds to the purchased item.”  This limitation is unclear.  It is unclear if the identifying of the at least one object in the image corresponding to the purchased item is intended to be part of the recited method or if the identifying is performed externally to the claim.  If it is intended to be part of the recited method, it is unclear how the server identifies that the object “corresponds” to the purchased item and what it means for something to “correspond”.  Does this mean that this is an exact match for an item that the user has previously purchased?  Or does this mean that the object is somehow related to an item that the user has previously purchased, i.e., similar brand, similar color, etc.”  For purposes of examination, the Examiner is interpreting the identifying as part of the recited method.  The Examiner is interpreting “corresponds” to mean an item that is related to an item from a user’s purchase history.
Claims 2-8 and 10-16 inherit the deficiencies of claims 1 and 9.
Claims 8, 16, and 20:  Claim 8 recites “change the at least one visual object based at least in part on time, a place of the electronic device or another electronic device connected to the electronic device.”  This limitation is unclear.  Does this mean that the visual object is changed while the visual object is being displayed based on a change in time or a change in the location of the electronic device, i.e., it updates dynamically?  Or does this mean that the visual object that is displayed depends on the time of day, the location of the user, etc.?  For purposes of examination, the Examiner is interpreting this portion of claim 8 as 
Claims 16 and 20 are rejected for similar reasons.
Claim 11:  Claim 11 recites “displaying a visual effect to indicate transmission of at least p of the image.”  It is unclear what is meant by “p”.  For purposes of examination, the Examiner is interpreting “p” as “the portion of the image”.
Claim 13:  Claim 13 recites “transmitting a voice signal for the item order to the server, to identify and store at least one keyword in the server based at least in part on the voice signal for the item order.”  This limitation is unclear. It is unclear if the identifying and storing is intended to be performed by the electronic device or if this is intended to be performed by the server.  For purposes of examination, the Examiner is interpreting this portion of claim 13 as reciting that the server identifies and stores the keyword.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019618 A1 to Lin et al. (hereinafter “Lin”) in view of US 2007/0288332 A1 to Naito (hereinafter “Naito”).
Claims 1 and 9:  Lin discloses that “image information associated with a ‘live’ field of view of a camera can be displayed as part of an augmented reality (AR) 
a camera (See Lin, at least para. [0046], computing device has one or more image capture elements such as a camera);
a communication circuit (See Lin, at least para. [0050], computing device includes at least one communication mechanism including at least one wired or wireless component operable to communicate with one or more electronic devices);
a display (See Lin, at least para. [0046], computing device has a display screen);
a processor operatively coupled with the camera, the communication circuit, and the display (See Lin, at least FIG. 9 and associated text, processor); and
a memory operatively coupled with the processor (See Lin, at least FIG. 9 and associated text, memory),
wherein the memory stores instructions, when executed, causing the processor to,
…display an image acquired using the camera, on the display (See Lin, at least FIG. 1A and associated text, image of the “4-port router” is displayed on screen of the electronic device; para. [0021], user points camera of a computing device at text in a magazine that says “4-port router”; FIG. 2A and associated text, image of “Brand A 4-port router”; para. [0026], user captures text with computing device of “Brand A 4-port router”; para. [0028], image or image information (a video stream) in a live field of view is captured that includes an object), 
transmit at least a portion of the image to the server using the communication circuit (See Lin, at least para. [0021], application executing on the computing device sends the image information to a remote location to run an optical character recognition algorithm to recognize text; para. [0060], client device captures images and sends the images to the optical character recognition system or service; FIG. 7 and associated text; para. [0044], text is sent to a server for processing), and
superimpose at least one visual object received from the server on the image to associate the at least one object with the at least one visual object, on the display when the server identifies at least one object in the image corresponds to the purchased item (See Lin, at least FIG. 1B and associated text, information about 4-port router is displayed superimposed over the original image of the “4-port router” text; para. [0022], OCR recognition algorithm recognizes relationship of "4-port .
Lin does not expressly disclose transmit information of an item purchased with the electronic device, to a server using the communication circuit, and after transmitting the item information, display an image….
However, Naito discloses a half mirror that reflects a body image of the user.  (See Naito, at least para. [0046]).  Naito further discloses that a matching process is performed to match a product image to the body of the user by superimposing the product image on the mirror image of the user.  (See Naito, at least para. [0058]).  Naito further discloses:
transmit information of an item purchased with the electronic device, to a server using the communication circuit (See Naito, at least para. [0063], user stores image data of products which the user has purchased in the past and currently owns in the portable device; image data is retrieved by the information communication unit of the sales supporting apparatus),
after transmitting the item information, display an image…(See Naito, at least para. [0063], image of previously purchased product accessed by sales supporting apparatus is  superimposed over image of product user is interested in purchasing so the user can tell if it matches, i.e., if it’s the same product, or if a previously-purchased pair of trousers matches a shirt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin the ability of transmit information of an item purchased with the electronic device, to a server using the communication circuit, and after transmitting the item information, display an image…as disclosed by Naito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to check “whether the product matches other products or whether the product is suitable for the customer.” (See Naito, at least, para. [0007]).
Claim 9 is rejected for similar reasons.
Claims 3 and 11:  The combination of Lin and Naito discloses all the limitations of claims 1 and 9 discussed above. 
Lin further discloses while receiving the at least one visual object information, display a visual effect to indicate transmission of the at least the portion of the image and reception of the at least one visual object information, on the image (See Lin, at least FIG. 1B and associated text, information about 4-port router is displayed superimposed over the original image of the “4-port router” text; IG. 2B and associated text; para. [0023], in order to determine which products to display, the product preview bar displays items associated with keywords from a user’s purchase history; para. [0029], image is analyzed to recognize the text or the object as being associated with a product available for purchase from an electronic marketplace; products can be displayed to the user through graphical overlay associated with the AR application; the Examiner notes that the overlaying of information on the original image is the “visual effect”).
Claim 11 is rejected for similar reasons.
Claims 7 and 15:  The combination of Lin and Naito discloses all the limitations of claims 1 and 9 discussed above. 
Lin further discloses based at least in part on the at least one object in the image, determine a display position or a display sequence of the at least one visual object (See Lin, at least para. [0029], recognizing the text or object includes determining a confidence score for the text or object in the image as being a match to a product; the text or object is considered a match if the confidence score is above a threshold confidence score; products that have confidence scores higher than a threshold are chosen to be displayed to the user).
Claim 15 is rejected for similar reasons.
Claim 17:
a camera (See Lin, at least para. [0046], computing device has one or more image capture elements such as a camera);
a display (See Lin, at least para. [0046], computing device has a display screen);
a processor operatively coupled with the camera and the display (See Lin, at least FIG. 9 and associated text, processor); and
a memory operatively coupled with the processor (See Lin, at least FIG. 9 and associated text, memory),
wherein the memory stores instructions, when executed, causing the processor to,
…display an image acquired using the camera, as a preview image on the display (See Lin, at least FIG. 1A and associated text, image of the “4-port router” is displayed on screen of the electronic device; para. [0021], user points camera of a computing device at text in a magazine that says “4-port router”; FIG. 2A and associated text, image of “Brand A 4-port router”; para. [0026], user captures text with computing device of “Brand A 4-port router”; para. [0028], image or image information (a video stream) in a live field of view is captured that includes an object),
identify that at least one object in the image corresponds to the item (See Lin, at least para. [0029], image is analyzed to recognize the text or the object as being associated with a product available for purchase from an electronic marketplace; products can be displayed to the user through graphical overlay associated with the AR application),
based on identifying that the at least one object in the image corresponds to the item, obtain information of at least one visual object (See Lin, at least para. [0029], image is analyzed to recognize the text or the object as being associated with a product available for purchase from an electronic marketplace; products can be displayed to the user through graphical overlay associated with the AR application), and
display the at least one visual object superimposed on the image associating the at least one object with the at least one visual object, on the display (See Lin, at least para. [0029], image is analyzed to recognize the text or the object as being associated with a product available for purchase from an electronic marketplace; products can be displayed to the user through graphical overlay associated with the AR application).
Lin does not expressly disclose store information of a purchased item in relation to the electronic device, in the memory, after storing the item information, display an image….
However, Naito discloses:
store information of a purchased item in relation to the electronic device, in the memory (See Naito, at least para. [0063], user stores image data of products which the user has purchased in the past and currently owns in the portable device; image data is retrieved by the information communication unit of the sales supporting apparatus),
after storing the item information, display an image…(See Naito, at least para. [0063], image of previously purchased product accessed by sales supporting apparatus is  superimposed over image of product user is interested in purchasing so the user can tell if it matches, i.e., if it’s the same product, or if a previously-purchased pair of trousers matches a shirt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin the ability of store information of a purchased item in relation to the electronic device, in the memory, after storing the item information, display an image…as disclosed by Naito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to check “whether the product matches other products or whether the product is suitable for the customer.” (See Naito, at least, para. [0007]).


Claims 2, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Naito as applied to claims 1, 9, and 17 above, and further in view of US 11,210,730 B1 to Woodyard et al. (hereinafter “Woodyard”).
The combination of Lin and Naito discloses all the limitations of claims 1, 9, and 17 discussed above.
Neither Lin nor Naito expressly discloses wherein the at least one object in the image is at least partially covered by the at least one visual object.  
However, Woodyard discloses accessing a plurality of interactive images associated with a merchant depicting one or more offered for sale.  (See Woodyard, at least Abstract).  Woodyard further discloses that “individual item of the one or more items can be associated with individual selectable controls.”  (See Woodyard, at least Abstract).  Woodyard further discloses that the interactive images “can be personalized for a customer, for instance based on customer data.”  (See Woodyard, at least col. 2, lines 25-30).  Woodyard further discloses wherein the at least one object in the image is at least partially covered by the at least one visual object (See Woodyard, at least col 5, lines 55-60, selectable control can overlay an item in an image to at least partially obstruct at least a portion of the item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability wherein the at least one object in the image is at least partially covered by the at least one visual object as disclosed by Woodyard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
Claims 10 and 19 are rejected for similar reasons.

Claims 4-6, 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Naito as applied to claims 1 and 9 above, and further in view of US 2016/0078504 A1 to Kennewick, SR. (hereinafter “Kennewick”).
Claims 4 and 12: The combination of Lin and Naito discloses all the limitations of claims 1 and 9 discussed above.
Neither Lin nor Naito expressly discloses in response to receiving a voice signal relating to an order of the item from a user of the electronic device, open an application for purchasing the item, and based on the application, change the display of the at least one visual object, or change the at least one visual object to another visual object.
However, Kennewick discloses “a system for facilitating voice commerce.”  (See Kennewick, at least Abstract).  Kennewick further discloses:
in response to receiving a voice signal relating to an order of the item from a user of the electronic device, open an application for purchasing the item (See Kennewick, at least para. [0020], user input is a natural language utterance spoken by a user; speech recognition engine processes the natural language utterance to recognize the words and , and
based on the application, change the display of the at least one visual object, or change the at least one visual object to another visual object (See Kennewick, at least para. [0108], user says “Send flowers to Betsy” and voice commerce application determines that flowers are to be purchased and selects third party retailer from which to purchase the flowers, determines payment information, determines Betsy’s address; voice commerce application presents a request for user confirmation on screen of user device; see FIG. 6A and associated text, displays order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability of in response to receiving a voice signal relating to an order of the item from a user of the electronic device, open an application for purchasing the item, and based on the application, change the display of the at least one visual object, or change the at least one visual object to another visual object as disclosed by Kennewick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users with browsing and shopping on mobile electronic devices that “typically contain small screens and keyboards, making it hard for the user to search for the product or service to purchase and input payment and shipping information.”  (See Kennewick, at least para. [0004]).
Claim 12 is rejected for similar reasons.
Claim 5:  The combination of Lin and Naito and Kennewick discloses all the limitations of claim 4 discussed above.
Neither Lin nor Naito expressly discloses transmit a voice signal relating to the item order to the server.
However, Kennewick discloses transmit a voice signal relating to the item order to the server (See Kennewick, at least para. [0108], user says “Send flowers to Betsy” and voice commerce application determines that flowers are to be purchased and selects third party retailer from which to purchase the flowers, determines payment information, determines Betsy’s address; voice commerce application presents a request for user confirmation on screen of user device; see FIG. 6A and associated text, displays product order; user confirms purchase .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability of transmit a voice signal relating to the item order to the server as disclosed by Kennewick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users with browsing and shopping on mobile electronic devices that “typically contain small screens and keyboards, making it hard for the user to search for the product or service to purchase and input payment and shipping information.”  (See Kennewick, at least para. [0004]).
Claim 6:  The combination of Lin and Naito discloses all the limitations of claim 1 discussed above.
Neither Lin nor Naito expressly discloses wherein the item is purchased by receiving a voice command from a user.
However, Kennewick discloses wherein the item is purchased by receiving a voice command from a user (See Kennewick, at least para. [0108], user says “Send flowers to Betsy” and voice commerce application determines that flowers are to be purchased and selects third party retailer from which to purchase the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability wherein the item is purchased by receiving a voice command from a user as disclosed by Kennewick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users with browsing and shopping on mobile electronic devices that “typically contain small screens and keyboards, making it hard for the user to search for the product or service to purchase and input payment and shipping information.”  (See Kennewick, at least para. [0004]).
Claim 13:  The combination of Lin and Naito and Kennewick discloses all the limitations of claim 12 discussed above.
Neither Lin nor Naito expressly discloses transmitting a voice signal for the item order to the server, to identify and store at least one keyword in the server based at least in part on the voice signal for the item order.
However, Kennewick discloses transmitting a voice signal for the item order to the server (See Kennewick, at least para. [0108], user says “Send flowers to Betsy” and voice commerce application determines that flowers are to be purchased and selects third party retailer from which to purchase the flowers, determines payment information, determines Betsy’s address; voice commerce application presents a request for user confirmation on screen of user device; see FIG. 6A and associated text, displays product order; user confirms purchase (FIG. 6B and associated text) and purchase transaction is completed, i.e., at the third party retailer), to identify and store at least one keyword in the server based at least in part on the voice signal for the item order (See Kennewick, at least para. [0047], user input processing instructions utilizes one or more previous user inputs (related to a product or service) to determine one or more products or services and/or other information; para. [0106], if user says “Send Flowers to Betsy” and the user has previously purchased a particular kind of flower (red roses) for Betsy numerous times in the past, the system will select that particular type of flower).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability of transmitting a voice signal for the item order to the server, to identify and store at least one keyword in the server based at least in part on the voice signal for the item order as disclosed by Kennewick since the claimed invention is merely a combination of old elements, and in the 
Claim 14:  The combination of Lin and Naito and Kennewick discloses all the limitations of claim 13 discussed above.
Lin further discloses wherein the at least one visual object is generated at the server based at least in part on the at least one keyword, at least one object in the image, or metadata of the image (See Lin, at least FIG. 1B and associated text, information about 4-port router is displayed superimposed over the original image of the “4-port router” text; para. [0022], OCR recognition algorithm recognizes relationship of "4-port router” to products available for purchase).
Claim 18:  The combination of Lin and Naito discloses all the limitations of claim 17 discussed above.
Neither Lin nor Naito expressly discloses wherein the purchased item information comprises information of at least one keyword related to the purchased item.
However, Kennewick discloses wherein the purchased item information comprises information of at least one keyword related to the purchased item (See .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability wherein the purchased item information comprises information of at least one keyword related to the purchased item as disclosed by Kennewick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist users with browsing and shopping on mobile electronic devices that “typically contain small screens and keyboards, making it hard for the user to search for the product or service to purchase and input payment and shipping information.”  (See Kennewick, at least para. [0004]).

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Naito as applied to claims 1 and 9 above, and further in view of US 2018/0240259 A1 to Zamer (hereinafter “Zamer”).
The combination of Lin and Naito discloses all the limitations of claims 1, 9, and 17 discussed above.
Neither Lin nor Naito expressly discloses change the at least one visual object based at least in part on time, a place of the electronic device or another electronic device connected to the electronic device.
However, Zamer discloses a system and method for “identifying objects of interest and providing relevant information about the objects of interest using augmented reality.”  (See Zamer, at least Abstract).  Zamer further discloses that a user may have a user device such as a smart phone or smart glasses and may see through a viewer of the device a target object such as a bus in the distance.  (See Zamer, at least para. [0017]). Zamer further discloses change the at least one visual object based at least in part on time, a place of the electronic device or another electronic device connected to the electronic device (See Zamer, at least para. [0018], information displayed on the user device about the bus includes that the next bus arrives in 15 minutes, i.e., depends on time and location of the user and the bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality recommendation system and method of Lin and the virtual matching system and method of Naito the ability of change the at least one visual object based at least in part on time, a place of the electronic device or another electronic device connected to the electronic device as disclosed by Zamer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because “information found, for example, via searches on mobile devices, may be very broad, outdated, and, in many cases, not relevant to a user’s needs or situation.”  (See Zamer, at least para. [0003]).
Claims 16 and 20 are rejected for similar reasons.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625